Eisher, J.,
delivered the opinion of the court.
The plaintiff below brought this action in the Circuit Court of Noxuba county, to recover of the defendant below the sum of $200, which the complainant alleges the defendant agreed to pay for the construction of the machinery of a gin, press, and other work connected with the same.
*93The plaintiff introduced two witnesses; one proved that he heard the defendant say that he was to give the sum above named for the completion of the work; that the work was considered as completed: but when the defendant commenced using the gin, it was found to be worthless. This witness proves the work to have been of no value whatever. The other witness proves the work to have been worth one-third of the price agreed to be paid. The jury found a verdict upon this testimony for the plaintiff for $100; and the court, upon motion for a new trial, refused to disturb the verdict.
The testimony, considered in the most favorable light for the plaintiff, does not sustain the verdict. There was an implied warranty that the machinery would answer the purpose for which it was constructed. If it were either wholly worthless, or imperfectly answered the purpose of its construction, the plaintiff cannot pretend that he has performed his contract. The defendant in such case would unquestionably be the injured party. He not only loses his lumber and materials, but is delayed in getting his crop in a condition to send to market. We are, therefore, of opinion that the court erred in refusing the new trial.
Judgment reversed, new trial granted, and cause remanded.